




Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (the “Agreement”) is made by and between
Federal Home Loan Bank of Dallas (the “Bank”), and Nancy Parker (the
“Executive”) (collectively, the “Parties”).
WHEREAS, the Executive has been employed by the Bank for almost 27 years;
WHEREAS, the Executive entered into an Executive Employment Agreement with the
Bank on November 20, 2007 (the “Employment Agreement”);
WHEREAS, pursuant to that Employment Agreement, the Executive was employed as
the Bank’s Chief Operating Officer and Executive Vice President - Operations;
WHEREAS, the Executive began administrative leave on October 22, 2013;
WHEREAS, the Executive resigned from the Bank effective November 15, 2013;
WHEREAS, the parties dispute whether and to what extent the Executive is
entitled to monies and benefits under her Employment Agreement as a result of
her separation;
WHEREAS, the Parties wish to resolve amicably the Executive’s separation from
the Bank, and in lieu of any amount and benefits that might otherwise be payable
to Executive under her Employment Agreement, establish the terms of the
Executive’s separation arrangement;
NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:
1.Separation Date. The Executive’s effective date of resignation from the Bank
is November 15, 2013 (the “Separation Date”). The Executive hereby resigns as of
the Separation Date from all positions with the Bank and its respective
subsidiaries and affiliates.



--------------------------------------------------------------------------------




2.Separation Pay. In consideration of the Executive’s execution of this
Agreement, the Bank will pay to the Executive $105,000 as Separation Pay, less
all applicable taxes and withholding. The Separation Pay will be paid in one
lump-sum payment within ten (10) days after the Executive’s execution,
non-revocation and timely return of this Agreement. There shall be no other
payments or benefits other than those which have vested as of the Separation
Date and those set forth herein.
3.Confirmation of Certain Benefits. The Bank confirms that all vested monies
under the following plans shall not be modified, diminished or cancelled by any
act of the Bank: (i) Pentegra Defined Benefit Plan for Financial Institutions,
(ii) Pentegra Defined Contribution Plan for Financial Institutions which
includes the 401(k), (iii) Consolidated Deferred Compensation Plan, and (iv)
Special Nonqualified Deferred Compensation Plan (the supplemental executive
retirement plan or "SERP") Group 1. Additionally, the Executive shall be
eligible for benefits under the Retiree Healthcare Contribution Program so long
as she fulfills the eligibility requirements of the Program.
4.Release. In consideration of the Separation Pay set forth in Paragraph 2,
which the Executive acknowledges she would not otherwise be entitled to receive,
the Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Bank, its affiliates, subsidiaries, parent companies,
predecessors, and successors, and all of their respective past and present
officers, directors, stockholders, partners, members, member Banks, employees,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all

- 2 -

--------------------------------------------------------------------------------




claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which the Executive ever had or now has against any or all of the
Released Parties, including, but not limited to, those claims arising out of the
Executive’s employment with and/or separation from the Bank, including, but not
limited to, all claims under her Employment Agreement, all claims under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act, 29 U.S.C. §621 et. seq., the Americans With
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000e et seq., the Family and Medical
Leave Act, 29 U.S.C. § 2601 et seq., the Worker Adjustment and Retraining
Notification Act (“WARN”), 29 U.S.C. § 2101 et seq., the Rehabilitation Act of
1973, 29 U.S.C. § 701 et seq., the Fair Credit Reporting Act, 15 U.S.C. § 1681
et seq., the Employee Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq., Executive Order 11246, and Executive Order 11141, all as
amended; all claims arising out of the Texas Commission on Human Rights Act,
Tex. Lab. Code Ann. § 21.001 et seq., Tex. Lab. Code Ann. § 21.055 et seq.
(Texas whistleblower protection law), all as amended, all common law claims
including, but not limited to, actions in defamation, intentional infliction of
emotional distress, misrepresentation, fraud, wrongful discharge, and breach of
contract (including, without limitation, all claims arising out of or related to
the Employment Agreement); all claims to any non-vested benefits, contractual or
otherwise; all state and federal whistleblower claims to the maximum extent
permitted by law; and any claim or damage arising out of the Executive’s
employment with and/or separation from the Bank

- 3 -

--------------------------------------------------------------------------------




(including a claim for retaliation) under any common law theory or any federal,
state or local statute or ordinance not expressly referenced above.
The Bank hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Executive for any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which it ever
had or now has against her, including but not limited to, claims concerning
expense reimbursement during her employment with the Bank.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter the terms and conditions of the Amended and Restated
Indemnification Agreement between the Bank and the Executive.
5.Acknowledgements. The Executive acknowledges that she has been given the
opportunity to have at least twenty-one (21) days to consider this Agreement,
and has voluntarily waived such notice period. The Executive further
acknowledges that the Bank is hereby advising the Executive to consult with an
attorney of her own choosing prior to signing this Agreement and the Executive
has consulted with an attorney of her own choosing. The Executive understands
that she may revoke this Agreement for a period of seven (7) days after she
signs this Agreement, and the Agreement shall not be effective or enforceable
until the expiration of this seven (7) day revocation period.

- 4 -

--------------------------------------------------------------------------------




6.Continuing Obligations. The Executive acknowledges and reaffirms her
obligation to keep confidential and not to use or disclose all non-public
information concerning the Bank and its members, customers and clients that she
acquired during the course of her employment with the Bank, as stated more fully
in Section 9 of the Employment Agreement which remains in full force and effect.
Executive agrees that because she is receiving Separation Pay, the
non-competition and non-solicitation of members obligations set forth in
Sections 11 and 12 of the Employment Agreement shall apply and remain in full
force and effect for a period of three (3) months from the Separation Date and
the non-solicitation of employees obligations set forth in Section 13 shall
apply and remain in full force and effect for a period of one (1) year.
7.Return of Bank Property. The Executive confirms that, within five (5) days
after the Executive's execution of this Agreement, she will return to the Bank
in good working order all property set forth in Section 10 of the Employment
Agreement, and any other Bank property that is in the Executive’s possession or
control and has and will continue to leave intact all electronic Bank documents,
including but not limited to those which the Executive developed or helped to
develop during her employment. The Executive further confirms that she has
cancelled all accounts for her benefit, if any, in the Bank’s name, including
but not limited to, credit cards, telephone charge cards, cellular phone and/or
pager accounts and computer accounts.
8.Final Compensation. The Executive acknowledges that she has received payment
in full for all services rendered in conjunction with her employment by the
Bank, including payment for all wages and bonuses and that no other compensation
is owed to her other than accrued, unused vacation time of $21,491 (which shall
be paid on the same day as the Separation

- 5 -

--------------------------------------------------------------------------------




Pay set forth in Section 2 is paid) and vested deferred compensation, in the
following plans: (i) Pentegra Defined Benefit Plan for Financial Institutions,
(ii) Pentegra Defined Contribution Plan for Financial Institutions which
includes the 401(k), (iii) Consolidated Deferred Compensation Plan, and (iv)
Special Nonqualified Deferred Compensation Plan (the supplemental executive
retirement plan or "SERP") Group 1.
9.Continued Assistance. The Executive agrees that after the Separation Date she
will provide all reasonable cooperation to the Bank, including but not limited
to, assisting the Bank transition her job duties and performing any other tasks
as reasonably requested by the Bank.
10.Cooperation. To the extent permitted by law, the Executive agrees to
cooperate fully with the Bank in the defense or prosecution of any claims or
actions which already have been brought, are currently pending, or which may be
brought in the future against or on behalf of the Bank whether before a state or
federal court, any state or federal government agency, government regulator, or
a mediator or arbitrator. The Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare its claims or defenses, to prepare for trial or
discovery or an administrative hearing or a mediation or arbitration and to act
as a witness when requested by the Bank. The Executive agrees that she will
notify the Bank promptly in the event that she is served with a subpoena or in
the event that she is asked to provide a third party with information concerning
any actual or potential complaint or claim against the Bank.

- 6 -

--------------------------------------------------------------------------------




11.Response to Inquiries. The Bank shall respond to inquiries from prospective
employers by providing dates of employment and positions held.
12.Amendment. This Agreement shall be binding upon the Parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the Parties hereto.
This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective agents, assigns, heirs, executors, successors and
administrators.
13.Waiver of Rights. No delay or omission by the Bank or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the Bank on any one occasion shall
be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion.
14.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.
15.Confidentiality. To the extent permitted by law, the Executive and the Bank
understand and agree that the terms and contents of this Agreement and the
contents of the negotiations and discussions resulting in this Agreement shall
be maintained as confidential by the Executive and the Bank and their agents and
representatives and shall not be disclosed to any third party except to the
extent required by federal or state law including required securities

- 7 -

--------------------------------------------------------------------------------




filings, or as otherwise agreed to in writing by the Parties or as deemed
necessary by the Bank for business reasons.
16.Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with the Executive by any person or entity
whatsoever to cause her to sign this Agreement, and that she fully understands
the meaning and intent of this Agreement. The Executive states and represents
that she has had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. The Executive further states and represents that she
has carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs her
name of her own free act.
17.Applicable Law. This Agreement shall be governed by the laws of the State of
Texas without regard to conflict of laws provisions. The Executive hereby
irrevocably submits to and acknowledges and recognizes the jurisdiction of the
courts of the State of Texas, or if appropriate, a federal court located in the
State of Texas (which courts, for purposes of this Agreement, are the only
courts of competent jurisdiction), over any suit, action or other proceeding
arising out of, under or in connection with this Agreement or the subject matter
hereof.
18.Tax Acknowledgement. In connection with the payments and consideration
provided to the Executive pursuant to this Agreement, the Bank shall withhold
and remit to the tax authorities the amounts required under applicable law, and
the Executive shall be responsible for all applicable taxes with respect to such
payments and consideration under applicable law.

- 8 -

--------------------------------------------------------------------------------




The Executive acknowledges that she is not relying upon the advice or
representation of the Bank with respect to the tax treatment of any of the
payments or benefits set forth in Paragraph 2 of this Agreement.
19.Section 409A. The payments under this Agreement are intended to comply with,
or be exempt from, the provisions of Section 409A of the Internal Revenue Code
of 1986 and this Agreement shall be administered and construed accordingly.
20.Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties hereto with respect to the
Executive’s Separation Benefits and the settlement of claims against the Bank
and cancels all previous oral and written negotiations, agreements, commitments
and writings in connection therewith. Nothing in this Paragraph, however, shall
modify, cancel or supersede the Executive’s obligations set forth in Paragraph 5
above.
21.Recital Paragraphs. The recital paragraphs at the beginning of this Agreement
are incorporated by reference as if fully set forth herein.
22.Counterparts. This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this
Agreement effective as of the date set forth below.


Signatures on Following Page



- 9 -

--------------------------------------------------------------------------------






                                                                                                     
/s/ Nancy Parker_______________________
Nancy Parker




Date:_11/19/2013_________________________
 
 
Federal Home Loan Bank of Dallas




/s/ Paul Joiner__________________________
Name: Paul Joiner
Title Interim President & CEO
Date:_11/19/2013__________________________








- 10 -